          Exhibit 74




Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 1 of 12
             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
         CIVIL ACTION NO. 1:14-CV-00954-LCB-JLW

STUDENTS FOR FAIR
ADMISSIONS, INC.,
                           Plaintiffs,
     vs.
UNIVERSITY OF NORTH
CAROLINA, et al.,
                           Defendants.


                 _______________________________
                         AMENDED DEPOSITION
                                 OF
                           NI-ERIC PERKINS
    THIS DEPOSITION CONTAINS HIGHLY CONFIDENTIAL AND
 PROPRIETARY INFORMATION AND IS SUBJECT TO A PROTECTIVE
   ORDER RESTRICTING PUBLIC DISCLOSURE OF ITS CONTENTS
                 _______________________________



TAKEN AT THE OFFICES OF:
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL
222 East Cameron Avenue
110 Bynum Hall
Chapel Hill, NC 27514


                               05-17-17
                               8:25 A.M.
                    __________________________
                         Michael B. Lawrence
                           Court Reporter

                    Civil Court Reporting, LLC
                            P.O. Box 1146
                        Clemmons, NC 27012
                          (336) 406-7684



 Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 2 of 12
Deposition of Ni-Eric Perkins                                 Students for Fair Admissions v. UNC, et al.

   1          discretion, they can send an admit or deny to a
   2          second read.          If they want to admit an in-state or
   3          even deny -- or even deny out-of-state, they can
   4          be the sole reader, move it on.
   5                    Q.      Okay.   So if a -- the first reader
   6          denies an out-of-state student ---
   7                    A.      They can just send it ---
   8                    Q.      --- that will be -- not be read by a
   9          second reader unless they send it on to a second
 10           reader.
 11                     A.      Correct.   Uh-huh (yes).
 12                     Q.      And with regard to in-state students ---
 13                     A.      Uh-huh (yes).
 14                     Q.      --- if the first reader -- whether the
 15           first reader admits or denies, that will not go on
 16           to a second reader unless the reader specifically
 17           sends it on.
 18                     A.      Correct.
 19                     Q.      It's my understanding that there were a
 20           number of scores that the readers do across
 21           various factors.          I think program is one of them.
 22                     A.      Uh-huh (yes).
 23                     Q.      Performance, extracurricular, essay, and
 24           personal qualities.           Is that right?
 25                     A.      Correct.   Uh-huh (yes).

Civil Court Reporting, LLC                                                                      Page: 37


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 3 of 12
Deposition of Ni-Eric Perkins                                  Students for Fair Admissions v. UNC, et al.

   1                    Q.      Okay.   And in addition to that, the
   2          first reader also calculates the ranking class and
   3          the student's GPA?
   4                    A.      If it's available, yes.
   5                    Q.      If it's available.
   6                    A.      Uh-huh (yes).
   7                    Q.      Are those the only scores that the first
   8          or second reader calculates for each ---
   9                                 MR. TULCHIN:    Objection.
 10                     Q.      (Mr. Weir)   --- student?
 11                                  MR. TULCHIN:    You can still answer.
 12                     A.      Yeah.   So, I won't call them scores, per
 13           se, but those are the only numbers ---
 14                     Q.      (Mr. Weir)   Let me clarify.
 15                     A.      Sure.
 16                     Q.      Only numerical scores that the readers
 17           write down.
 18                     A.      Those are numerical numbers that the
 19           readers enter into our evaluation summary screen.
 20                     Q.      And there's no additional numerical
 21           scoring done by either reader.
 22                                  MR. TULCHIN:    Objection.
 23                     A.      Not that I'm aware of.
 24                     Q.      (Mr. Weir)   Okay.
 25                     A.      Yeah.   Off the top of my head.

Civil Court Reporting, LLC                                                                       Page: 38


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 4 of 12
Deposition of Ni-Eric Perkins                                 Students for Fair Admissions v. UNC, et al.

   1                    A.      First generation college student?
   2                    Q.      Sure.
   3                    A.      I'm not -- yeah, I'm not certain that it
   4          goes into the personal quality specifically versus
   5          just being a factor among many that we're
   6          reviewing in our admissions process.
   7                    Q.      So when a reader is calculating a
   8          personal quality score to include, he or she will
   9          not use first -- the student's status as a first
 10           generation student in calculating that score.
 11                                  MR. TULCHIN:   Objection.
 12                     A.      That's not something that I'm
 13           instructing or in our training that we're
 14           instructing readers to do.
 15                     Q.      (Mr. Weir)   So a student's -- an
 16           applicant's status as a first generation college
 17           student would be considered separate and apart
 18           from the personal quality.
 19                     A.      That's a factor among many in our review
 20           process.
 21                     Q.      Right.   But it's not included within the
 22           personal qualities.
 23                     A.      We're not instructing folks to include
 24           it in the personal quality.
 25                     Q.      Is that the same case for a student who

Civil Court Reporting, LLC                                                                      Page: 40


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 5 of 12
Deposition of Ni-Eric Perkins                                 Students for Fair Admissions v. UNC, et al.

   1          applies for a fee waiver?
   2                    A.      Yes.
   3                    Q.      Is that the same for consideration of
   4          the student's race?
   5                    A.      Well, if -- I mentioned diversity as
   6          being ---
   7                    Q.      Sure.
   8                    A.      --- part of that personal quality
   9          factor.
 10                     Q.      And when you said diversity as a part of
 11           personal quality ---
 12                     A.      Yeah.
 13                     Q.      --- were you -- you were referring to
 14           racial diversity?
 15                     A.      I think race.   Obviously race,
 16           ethnicity, you know, diversity encompasses a
 17           number of things.         You know, ac -- you know,
 18           academic program of choice.           You know,
 19           socioeconomic status.          You know, diversity is
 20           encompassing of a number of different things, but
 21           I think -- I think when you hear it, I think most
 22           tend to -- want to use race, but it's -- it
 23           encompasses a lot.
 24                     Q.      Okay.
 25                     A.      And -- uh-huh (yes).

Civil Court Reporting, LLC                                                                      Page: 41


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 6 of 12
Deposition of Ni-Eric Perkins                                 Students for Fair Admissions v. UNC, et al.

   1                    Q.      So it does include socioeconomic status.
   2                    A.      I think so.
   3                    Q.      And -- so socioeconomic status is
   4          something that readers evaluate when coming up
   5          with a personal quality store -- score.
   6                                 MR. TULCHIN:     Objection.
   7                    A.      If they're looking at it within this
   8          idea of diversity, then yes.             I mean, I think it's
   9          part of it.          But I think diverse -- I mean, FQC,
 10           socioeconomic status, race, and within themselves,
 11           I think they're all just sort of one factor among
 12           many in our holistic review process.
 13                     Q.      (Mr. Weir)    Sure.
 14                     A.      Yeah.   But I can see how it easy -- it's
 15           easy for readers to want to sort of tie that in
 16           with -- with that PQ factor.             But again, it's one
 17           factor, separate among many in our review process.
 18                     Q.      Sure.   I'm just trying to figure out
 19           exactly whether or not readers consider race,
 20           socioeconomic status, first generation status when
 21           they're calculating the PQ score.
 22                     A.      We're not instructing them to do so, but
 23           I can -- it's cert -- it's certainly possible.                      I
 24           can't speak for all readers.             I'm sorry.
 25                     Q.      Okay.   Would it be improper for a

Civil Court Reporting, LLC                                                                      Page: 42


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 7 of 12
Deposition of Ni-Eric Perkins                                 Students for Fair Admissions v. UNC, et al.

   1          student to -- or, excuse me, a reader to use those
   2          -- to include those factors when calculating the
   3          personal quality score?
   4                                  MR. TULCHIN:   Objection.
   5                    A.      Yeah.   I think if -- if they're thinking
   6          of diversity and they're thinking in diversity and
   7          sort of using those things, I don't think it's
   8          improper because I can see how they can come to
   9          that conclusion.          We're just not specifically
 10           instructing folks to -- to do it that way.
 11                     Q.      (Mr. Weir)   Okay.   In your experience,
 12           do readers consider first generation status when
 13           calculating the personal quality score?
 14                                   MR. TULCHIN:   Objection.
 15                     A.      I'm not aware of the use ---
 16                     Q.      (Mr. Weir)   You're not aware of it ever
 17           happening?
 18                     A.      No.   I'm not saying it's not aware.            I'm
 19           not aware of them -- specifically aware.                Because
 20           again, I'm not in their head when they're
 21           reviewing applications.           I'm just not specifically
 22           privy to whether or not they're specifically doing
 23           it.
 24                     Q.      Okay.
 25                     A.      Because it's one of those things that

Civil Court Reporting, LLC                                                                      Page: 43


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 8 of 12
Deposition of Ni-Eric Perkins                                 Students for Fair Admissions v. UNC, et al.

   1          we're not instructing them to do.
   2                    Q.       You're not telling them to consider
   3          those with personal quality.
   4                    A.       Right.   We're saying consider it as a
   5          whole, one factor among many in a holistic review
   6          process.
   7                    Q.       So once an applicant has made all these
   8          calculations for personal quality, for program,
   9          their rank in class if it's available, their GPA
 10           if it's available, what hap -- how do they then
 11           evaluate the applicant?
 12                     A.       Yea, it's ---
 13                     Q.       What's the next -- sorry, what's the
 14           next step?
 15                     A.       Yeah.    So, you know, obviously each --
 16           each reader is going to be different in terms of
 17           their approach in how they evaluate application.
 18           Right?            So it's really hard for me to speak to how
 19           they would do it.
 20                     Q.       Sure.    How does the -- are there any
 21           official policies or instructions?            You've
 22           mentioned instructions a couple of times.                 Are
 23           there instructions on what an applicant is to do
 24           after calculating these various factors?
 25                     A.       Yeah.    So review the application in

Civil Court Reporting, LLC                                                                      Page: 44


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 9 of 12
Deposition of Ni-Eric Perkins                                  Students for Fair Admissions v. UNC, et al.

   1          detail.           Right?    I can't speak for all readers.
   2          So I can only speak for myself.
   3                    Q.       Sure.
   4                    A.       Right?   You know, evaluation summary
   5          screen, you open it up, you pull up documents, you
   6          do the necessary input of numerical values, and
   7          then you want to spend time evaluating the
   8          application.           So there's -- you know, let's not
   9          forget recommendation letters.            You actually to
 10           into the application itself and you're formulating
 11           thoughts and ideas of what may or may not make
 12           this student a good fit for Carolina.              So
 13           obviously there's a comment box which we have to
 14           write comments in.            And, you know, every file
 15           that's within that student's record gets reviewed
 16           to make -- make a holistic decision.
 17                     Q.       Okay.    Speaking to your personal
 18           experience ---
 19                     A.       Yeah.
 20                     Q.       --- when you are -- after you calculated
 21           the numerical values for personal quality for
 22           program, those numerical qualities, do you
 23           separately consider a student's status as a first
 24           generation college student when you're doing a
 25           holistic review at that point?

Civil Court Reporting, LLC                                                                       Page: 45


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 10 of 12
Deposition of Ni-Eric Perkins                                  Students for Fair Admissions v. UNC, et al.

   1                    Q.      You -- you're not looking for that with
   2          -- as a part of -- of this retention group, you
   3          weren't looking into that?
   4                    A.      We could have been, but I can't recall.
   5                    Q.      You don't recall.
   6                    A.      Yeah.   Uh-huh (yes).
   7                            (EXHIBIT NUMBER 23 WAS MARKED)
   8                    Q.      You have a -- I'm not going to ask you
   9          about every page of this. Are you aware what this
 10           document is?
 11                     A.      According to the top, it says it's
 12           diversity planning report.
 13                     Q.      Have you ever read this report before?
 14                     A.      Nope.
 15                     Q.      Are you aware if the admissions office
 16           submits any information for this diversity report?
 17                     A.      I'm not aware.
 18                     Q.      You're not aware personally?
 19                     A.      Personally.
 20                                  MR. WEIR:    Take a short break.
 21           (Brief recess: 2:23 p.m. to 2:32 p.m.)
 22                     Q.      (Mr. Weir)    I just want to circle back
 23           on a couple of things we discussed today.                  First
 24           starting with critical mass.            I believe you said
 25           earlier, correct me if I'm wrong, that you have

Civil Court Reporting, LLC                                                                      Page: 247


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 11 of 12
Deposition of Ni-Eric Perkins                                  Students for Fair Admissions v. UNC, et al.

   1          had the term "critical mass" used in the
   2          admissions office.
   3                    A.      I -- I've heard of it.    I'm not sure I
   4          heard of it used in our office.            So, yeah.         It's
   5          not a term that I use in my daily work in the
   6          office.
   7                    Q.      Okay.   Have you had any other
   8          discussions with other people in the admissions
   9          office about critical mass?
 10                     A.      No.
 11                     Q.      What do you, in -- in your personal
 12           capacity understand it to mean?
 13                     A.      Just in general sort of a -- the minimum
 14           of something, I guess.           It can be described as
 15           that.          Yeah.
 16                     Q.      Separate and apart from your old
 17           position, because I know your position has
 18           changed, in your new position have you heard the
 19           term "critical mass" used over the past year?
 20                     A.      I haven't.   No.
 21                     Q.      You've never had any discussions with
 22           Steve Farmer, Barbara Polk or anybody about
 23           critical mass.
 24                     A.      No.
 25                     Q.      When you're reviewing -- getting back to

Civil Court Reporting, LLC                                                                      Page: 248


             Case 1:14-cv-00954-LCB-JLW Document 167-8 Filed 01/18/19 Page 12 of 12
